PER CURIAM.
Glen Jarmel appeals and Leslie Jarmel cross appeals the final judgment of dissolution of marriage. We affirm in part and reverse in part.
Leslie Jarmel is entitled to special equity in the marital residence in the amount of $34,000. Leslie Jarmel obtained a portion of this amount from proceeds of the sale of a home she owned prior to the marriage and she invested it in the acquisition of the marital residence. See § 61.075(5)(b)(l), Fla.Stat. (1991). She acquired the remainder of this amount from an award of a personal injury settlement and also invested it in the acquisition of the marital residence. See Brogdon v. Brogdon, 530 So.2d 1064 (Fla. 1st DCA 1988).
We reverse the final judgment of dissolution and remand to permit the trial court to amend its final judgment to award to Leslie Jarmel special equity in the marital residence in the amount of $34,000. We otherwise affirm the final judgment.
DANAHY, A.C.J., and PARKER and LAZZARA, JJ., concur.